FILED
                             NOT FOR PUBLICATION                            NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY RICHARDO TURNER,                         No. 09-17461

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00022-GGH

  v.
                                                 MEMORANDUM *
SPENCE, Officer, Badge #346; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Gregory G. Hollows, Magistrate Judge, Presiding **

                          Submitted November 16, 2010 ***

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       California state prisoner Anthony Richardo Turner appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Yourish v. Cal. Amplifier, 191 F.3d 983, 986

(9th Cir. 1999). We affirm.

      The district court did not abuse its discretion when it dismissed Turner’s

action for failure to comply with its discovery order after it warned that

noncompliance could result in dismissal, it granted an extension of time to comply,

and Turner failed to oppose defendants’ motion to dismiss under Federal Rule of

Civil Procedure 41(b). See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.

2002) (discussing factors that district courts must consider before dismissing under

Rule 41(b)).

      Turner’s remaining contentions are unpersuasive.

      Turner’s pending motions are denied.

      AFFIRMED.




                                           2                                  09-17461